Filed 8/26/15 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2015 ND 221









In the Matter of the Vacancy in Judgeship No. 3, with Chambers 

in Bottineau, North Dakota, Northeast Judicial District









No. 20150160









Per curiam.



[¶1]	On May 29, 2015, Governor Jack Dalrymple notified the Supreme Court of the resignation and retirement of the Honorable Michael Sturdevant, Judge of the District Court, with chambers in Bottineau, Northeast Judicial District, effective September 1, 2015.  Judge Sturdevant’s retirement creates a vacancy under Section 27-05-02.1, N.D.C.C.

[¶2]	Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration.  This Court may, consistent with that determination, order a vacancy filled or order the vacant office transferred to another judicial district in which an additional judge is necessary, or abolish a vacant judicial office, with or without a transfer.

[¶3]	Under N.D. Sup. Ct. Admin. R. 7.2, notice of a written consultation with attorneys and judges and other interested persons in the Northeast Judicial District was posted June 3, 2015, on the website of the Supreme Court regarding the vacancy created by Judge Sturdevant’s resignation in Judgeship No. 3.  Written comments on the vacancy were permitted through July 3, 2015.  This procedure is sufficient for purposes of the consultation required under Section 27-05-02.1, N.D.C.C.

[¶4]	A number of comments regarding filling the vacancy were received, and a Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.2, Section 4, was filed June 23, 2015 by the Northeast Judicial District.  The State Court Administrator provided weighted caseload statistics for the Northeast Judicial District, as well as statewide statistics.

[¶5]	Benson, Bottineau, Cavalier, McHenry, Pembina, Pierce, Ramsey, Renville, Rolette, Towner and Walsh Counties comprise the Northeast Judicial District.  According to the U.S. Census Bureau’s, Population Division, Cumulative Estimates of Resident Population Change and Rankings from April 1, 2010 to July 1, 2014, which was released March 2015, the only counties in the Northeast Judicial District experiencing population decreases since 2010 are Cavalier, Pembina and Walsh.  

[¶6]	Six district judges and one judicial referee are chambered in the district: two judges are chambered in Devils Lake; one judge each in Grafton, Rugby and Bottineau; and one judge who travels between Cavalier and Langdon.  The judicial referee’s primary office is in Bottineau, but the referee travels extensively throughout the district. 

[¶7]	The 2014 weighted case filings show an increase in the Northeast Judicial District, following a decrease in 2013.   According to the district’s Report and the weighted caseload statistics, the number of felony criminal cases and general civil cases have increased in the district. In 2014, case filings increased for Benson, Bottineau, McHenry, Pierce, Ramsey and Towner Counties.  Based on the district report, case filings are projected to increase in Renville and Rolette Counties in 2015, with Bottineau’s filings slightly decreasing. The 2012, 2013 and 2014 weighted case filings are shown in the chart below.









County



2012



2013



2014





Benson



1,061



1,086



1,357





Bottineau



1,984



2,085



2,133





Cavalier



826



892



775





McHenry



1,585



1,505



1,559





Pembina



2,095



1,606



1,538





Pierce



883



860



1,051





Ramsey



5,168



4,771



5,622





Renville



975



529



523





Rolette



2,331



2,068



1,569





Towner



515



384



401





Walsh



3,526



3,112



2,925





NE Total



20,949



18,898



19,453





 

[¶8]	According to the district’s Report, Judgeship No. 3 is the primary judge for Bottineau and Renville Counties, shares primary assignment for criminal cases in Rolette County, and presides over all civil cases in Rolette County with the exception of emergency hearings. Judgeship No. 3 is also the secondary judge for McHenry and Pierce Counties, and assists in the event of the unavailability of the primary judge and in the case of a recusal or demand for change of judge in those counties.

[¶9]	Based on the weighted caseload study for an average of 2013 and 2014 case filings, the Northeast Judicial District shows a .65 overage of judicial officers.  That overage, however, has decreased from the weighted caseload study based on the average of 2012 and 2013 case filings.  Intangible factors impacting the Northeast Judicial District and judicial resources are two of the three most impoverished counties in the state, Benson and Rolette Counties, and both the Turtle Mountain and Spirit Lake Nations are in the district. While other judicial districts show a need for additional judicial resources, no petition has been filed to move the judgeship to another district. Additionally, the four new judgeships authorized by the 2015 Legislative Assembly to assist those districts showing heavy judicial shortages have only recently been appointed. The effect those new judgeships will have on the workload of the other judges in those districts, and ultimately the weighted caseload study has not yet been experienced. Fluctuations in judicial officer needs occur from year to year, and while there are shortages in other districts today, attempting to prorate the shortage of judges and move this judgeship is not at this time an acceptable solution. 

[¶10] 	While there is no petition to move the chambers elsewhere in the district, moving the chambers may be considered when reviewing vacancies.  Judgeship No. 3 is currently chambered in Bottineau and is centrally located for those counties the judge is primarily and secondarily assigned. Factors outlined in N.D. Sup. Ct. Admin. R. 7.1 regarding resident district court judgeship chambers, including population trends, case filings, number and location of attorneys, proximity to a Grade I correctional facility, impact of any change of chamber on travel time for judges, court personnel, attorneys and litigants, and impact on judicial system employees favor retaining the chambers for Judgeship No. 3 in Bottineau County.

[¶11]	Under the criteria of Section 4 of N.D. Sup. Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-

wide weighted caseload data.

[¶12]	Based on the record before us, this Court determines the office is currently necessary for effective judicial administration in the Northeast Judicial District.

[¶13]	IT IS HEREBY ORDERED, that Judgeship No. 3 at Bottineau in the Northeast Judicial District be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶14]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Daniel J. Crothers

Lisa Fair McEvers